Citation Nr: 1116192	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-30 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and served in Vietnam for 11 months and 20 days within that period of time.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA disability compensation purposes.


CONCLUSION OF LAW

 Bilateral hearing loss was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.306, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 1556.

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

History and Analysis

The Veteran's service treatment records are devoid of any complaints, treatment or diagnoses of hearing loss or issues with his ears.  The Veteran's audiograms at enlistment and separation do not show hearing loss for VA disability compensation purposes.

The Veteran contends that he currently suffers from bilateral hearing loss that he believes is due to his exposure to explosives, artillery and small arms fire during his military service.  The Board notes that the Veteran has been service-connected for posttraumatic stress disorder based upon his service in Vietnam and his DD-214 Form indicates he received the Combat Infantryman Badge.  Because the Veteran had combat service, consistent with 38 U.S.C.A. § 1154(b), VA must resolve favorably every reasonable doubt with respect to the occurrence of such incident if the report thereof is consistent with the circumstances, conditions, or hardships of service, even if the incident is not documented in official military records.  Therefore, the Board accepts that the Veteran was exposed to loud noise and acoustic trauma during his military service.

VA treatment records indicate the Veteran was examined and given an audiogram in April 2008.  The Veteran reported that he must turn up the volume in order to hear television programs.  The Veteran also reported that he was employed as a truck driver after separation from service and was in employed in this position for 40 years.  The audiogram revealed normal thresholds through 4000 Hertz with moderately severe hearing loss at 6000 Hertz and 8000 Hertz as well as excellent speech discrimination of 96 percent at 65 decibels in the right ear.  The audiogram also revealed normal thresholds through 3000 Hertz with mild sensorineural hearing loss thereafter and excellent speech discrimination of 100 percent at 65 decibels in the left ear.  Acoustic reflexes were also found to be consistent with the type and degree of hearing loss in both ears.  Based on the audiogram, the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss with the right ear being somewhat worse than the left ear.  The Veteran was issued hearing aids and an infraport device for television watching.

In May 2008, S.B., the Veteran's wife issued a statement in support of the Veteran's claim.  S.B. first indicated that she and the Veteran married in August 1965 and that the Veteran's hearing has not been good for as long as she has known him.  S.B. further stated that the Veteran's hearing was not as good as hers when he returned from Vietnam and his hearing has progressively worsened since his return.  According to S.B., the Veteran had trouble hearing their children when they were young and now he cannot hear his grandchildren when they speak to him.  People must shout or stand immediately next to the Veteran's ear in order for him to understand what anyone is saying.  S.B. also stated that she is forced to tell the Veteran what is being said on the television and she and the Veteran argue constantly about the television volume.  Sometimes the Veteran has the television volume so loud that S.B. must leave the room.  S.B. also stated that she and the Veteran never go to the movies anymore because either he cannot hear the movie or she has to repeat the entire dialog, which causes her to miss most of the movie as a result.

In September 2008, a VA audiological examination was conducted.  The Veteran reported that he served as an Infantryman in the U.S. Army and was exposed to explosions, small arms fire and artillery in Vietnam.  The Veteran denied post service occupational noise exposure and recreational noise exposure.  The audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
20
15
15
25
25

The puretone average in the Veteran's right ear was 21.25 Hertz and the average of the Veteran's left ear was 20 Hertz.  The Veteran was found to have speech recognition of 94 percent and 96 percent in the right and left ears, respectively.  The VA examiner concluded that the audiogram results indicated bilateral sensorineural hearing loss was not disabling in accordance with VA disability standards enumerated at 38 C.F.R. § 3.385.  Having said that, the VA examiner also indicated that restricted high frequency bilateral hearing loss was shown in the extreme high frequencies above 4000 Hertz.  The VA examiner also noted the Veteran provided a positive history of military noise exposure, which included combat noise.

As provided above, impaired hearing will be considered a disability for VA purposes when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain, 12 Vet. App. at 321.  Based on the definition in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself." Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While the Veteran contends that he currently suffers from bilateral hearing loss caused by his military service, the Veteran's September 2008 VA audiological examination report demonstrates that criteria necessary to show a current disability for VA compensation purposes have not been met.  See 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the United States Court of Appeals for Veterans Claims (Court) stated that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer, 3 Vet. App. at 225.  The Court further stated that where proof is insufficient to establish a present disability there could be no valid claim for service connection.  Id.

In the absence of a current disability, as defined by governing law, a claim for service connection must be denied.  The Veteran has not provided any medical evidence showing bilateral hearing loss during the appeal period for VA disability compensation purposes.  Under these facts, a "disability" for VA compensation benefit purposes is not shown to be present in this case.  

The Board acknowledges that the Veteran has some degree of hearing loss, as reflected by the evidence of record.  However, there is no evidence indicating that the Veteran currently meets the criteria for a bilateral hearing loss disability as defined by VA.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate the claim for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by a May 2008 letter, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has also met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains Veteran's service medical records as well as his VA treatment records and the Veteran was also afforded a VA medical opinion, which is likewise contained in the record.  Statements of the Veteran and his wife have likewise been associated with the record.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


